Case: 21-20619     Document: 00516541690         Page: 1     Date Filed: 11/10/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                           United States Court of Appeals
                                                                    Fifth Circuit

                                  No. 21-20619                    FILED
                                Summary Calendar           November 10, 2022
                                                             Lyle W. Cayce
                                                                  Clerk
   Curtis Wiggins,

                                                           Plaintiff—Appellant,

                                       versus

   Poyner Spruill L.L.P.,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:20-cv-4048


   Before Clement, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Plaintiff Curtis Wiggins appeals the district court’s grant of summary
   judgment in favor of Defendant Poyner Spruill L.L.P. In its 35-word order,
   the district court provided no justification as to why it granted Defendant’s
   motion. Federal Rule of Civil Procedure 56(a) requires district courts to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20619       Document: 00516541690             Page: 2   Date Filed: 11/10/2022




                                        No. 21-20619


   “state on the record the reasons for granting or denying [a] motion [for
   summary judgment].” Thus, we “require[] that a district court explain its
   reasons for granting a motion for summary judgment in sufficient detail for
   us to determine whether the court correctly applied the appropriate legal
   test.” Wildbur v. ARCO Chem. Co., 974 F.2d 631, 644 (5th Cir. 1992). This
   is because we have “little opportunity for effective review” when the district
   court opinion leaves some reasoning “vague” or “unsaid.” Myers v. Gulf Oil
   Corp., 731 F.2d 281, 284 (5th Cir. 1984). “In such cases, we have not
   hesitated to remand [a] case . . . .” Id. Consequently, we remand the district
   court order to consider the cross-motions for summary judgment anew.1
                                    *        *         *
          We VACATE and REMAND for further consideration consistent
   with this opinion.




          1
           Judge Gilmore retired from judicial service after issuing her order granting
   summary judgment. The case has been reassigned to Judge Bennett.




                                             2